



Exhibit 10.13
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made as of this 1st day of September, 2018, by and
between AGS, LLC, a Delaware limited liability company (“AGS” or the “Company”),
and SIGMUND LEE (“Executive”). The Company desires to continue employment with
Executive and the Executive accepts employment on the following terms and
conditions. This Agreement supersedes and replaces any previous agreements,
express or implied, between the parties concerning employment including but not
limited to both the Employment Agreement entered July 1, 2015 and the First
Amendment to July 1, 2015 Employment Agreement dated January 14, 2016, except
with regard to the final AIP Bonus payment referenced in Section 2 of the
otherwise superseded First Amendment to July 1, 2015 Employment Agreement and
except as to the written agreements executed by the Parties with respect to
Executive’s equity shares in the Company.


1.    EMPLOYMENT AND DUTIES OF EXECUTIVE


1.1    Employment. The Company agrees to employ Executive in the position of
Chief Technology Officer. Executive agrees to perform those responsibilities
assigned by the Company and render services necessary to protect and advance the
best interests of the Company.


1.2    Performance of Duties. Executive agrees to perform Executive’s duties and
obligations well and faithfully and to the utmost of Executive’s ability.
Executive agrees to devote full business time, attention, skill and effort to
the performance of the duties and responsibilities the Company may assign from
time to time. Executive will also comply with all Company rules, regulations and
policies.


1.3    Conflict of Interest. Executive may not, during the term of employment,
engage in any other activity, if it conflicts or interferes with or adversely
affects in any material respect the performance or discharge of Executive's
duties and responsibilities. Executive agrees that he will not engage in any
other gainful employment, business or activity without the written consent of
the Company.


2.    AT-WILL EMPLOYMENT


Executive is employed at will. That means Executive may leave the employ of the
Company, and the Company may terminate Executive’s employment at any time, for
any reason, with or without cause. Executive understands and agrees that there
are no express or implied agreements to the contrary and that this Section
cannot be amended or altered by any practice or oral statement made to
Executive. This Section may only be altered by a written instrument signed by
Executive and the Company specifically referring to this section of the
Agreement.


3.    COMPENSATION


3.1    Base Salary.    During employment, the Company agrees to pay Executive,
as compensation for all services to be rendered a base salary of $600,000 per
employment year (“Base Salary”). The Base Salary will be paid in substantially
equal payments pursuant to the payroll practices of the Company, less deductions
or amounts required by law, deductions for contributions for benefits, and other
deductions authorized by Executive. The Base Salary will be prorated for the
month in which employment commences or terminates, and for any employment year
less than twelve (12) months in duration. The Base Salary will be reviewed by
the Company and may be increased from time to time by the Company in its
absolute discretion. Executive’s Base Salary may only be decreased if a
Company-wide decrease is implemented for all senior leadership positons and in
such an event may only be decreased by the same proportion used for all senior
leaders.
4.    BONUS AND BENEFITS


4.1    Bonus. Executive is eligible to participate in the Company’s Managerial
Bonus Plan (“Plan”) at the C-Suite level subject to the terms and conditions
specified in the Plan document. The CEO will have the sole discretion





--------------------------------------------------------------------------------





to set Executive’s annual target bonus under the Plan but in no event will it be
set at less than 75% of Base Salary if 100% of target is achieved. The Company
maintains the absolute discretion to prospectively modify, amend or eliminate
the Plan. Bonus eligibility under the Plan is dependent on active employment
status at the time of bonus payout.


In exchange for Executive’s commitment to remain employed with the Company for a
three-year period commencing September 1, 2018 (the “Stay Period”), Executive
will also be eligible to participate in the Annual Incentive Program (“AIP”)
which entitles Executive to three (3) annual AIP bonus payments in the gross
amount of $450,000 each, less all required withholding and deductions (“AIP
Bonus Payment”). Executive’s annual AIP Bonus Payment will be paid in the first
quarter of the fiscal year, at the same time that the Company pays all employees
their annual bonuses. The AIP Bonus Payments collectively will be considered
payment for Executive’s three-year commitment to remain employed during the Stay
Period. In order to earn the AIP Bonus Payment for any year, Executive must
satisfy all of the following conditions:


Be actively employed by AGS at the time payment is due to be paid; and
Be satisfactorily performing Executive’s job duties or other duties.




Should Executive resign without Good Reason or be terminated by the Company for
Cause (as defined in Sections 5.3 and 5.4) prior to the expiration of the Stay
Period, Executive will be obligated to immediately repay to the Company the net
amount (after taxes) of any AIP Bonus Payment paid to him in the current fiscal
year pursuant to this Agreement. For purposes of clarity, Executive will receive
the third and final AIP bonus payment referenced in Section “2” of the
superseded First Amendment to July 1, 2015 Employment Agreement during March
2019 at the same time that the Company pays all employees their annual bonuses.
Executive will receive the first AIP Bonus Payment provided for in this
Agreement at that same time. Executive agrees that this section in no way alters
the at-will nature of the employment relationship between himself and the
Company.


4.2    Benefits. Executive will receive vacation, health, dental, and other
benefits under the established plans and programs of the Company to the extent
Executive is eligible for participation based on applicable eligibility criteria
determined by the Company for all senior leadership positions. The Company
maintains the absolute discretion to modify, amend or eliminate all employee
benefits plans and programs.


4.3     Sign-On Bonus. AGS agrees to pay Executive a one-time sign-on bonus in
the gross amount of $500,000 (“Sign-On Bonus”), less all required withholding
and deductions, paid on or before 15 days from the execution of this document by
Executive. This Sign-On Bonus is in addition to, and not considered part of,
Executive’s Base Salary or other bonus compensation that he may be eligible for
under the Employment Agreement. If Executive resigns his employment without Good
Reason at any time during the Stay Period referenced in Section 4.1 of this
Agreement, Executive agrees to immediately pay back to the Company the net
amount (after taxes) of the Sign-On Bonus paid to him, within thirty (30) days
of such termination date. Executive and Company agree that the Sign-On Bonus is
not fully earned by Executive unless he remains actively employed by the Company
during the entire Stay Period, unless he is terminated earlier by the Company or
resigns for Good Reason (in which case, to be clear, the Sign-On Bonus would be
deemed fully earned by Executive).


4.4    Stock Options/Equity.    Nothing in this Agreement is intended to alter,
amend, or diminish any rights Executive currently has under any plan or
agreement relating to stock or stock options previously granted to Executive.


5.    SEVERANCE OBLIGATION UPON TERMINATION OF EMPLOYMENT


5.1    Termination for Cause, Death or Disability. If Executive's employment is
terminated for Cause, as defined in Section 5.3 of this Agreement, or due to the
death or disability of Executive, Executive will be entitled to receive only the
unpaid portion of Base Salary accrued to the termination date and all of
Executive's rights to compensation under this Agreement will terminate as of
that termination date. “Disability” shall mean the absence of Executive from
Executive’s duties with the Company on a full-time basis for 90 business days
within a one-year period as a result of incapacity due to physical or mental
illness that is determined to be permanent by a physician selected by the
Company or its insurers who is also reasonably acceptable to Executive or
Executive’s legal representative.





--------------------------------------------------------------------------------







5.2    Termination Without Cause. Notwithstanding that Executive remains an
at-will employee of the Company at all times, if the Company terminates
Executive’s employment without Cause, Executive will be entitled to receive the
unpaid portion of Base Salary accrued to the termination date. In addition,
subject to the signing by Executive of a general release of all claims against
the Company in a form and manner satisfactory to the Company and subject to
Executive’s compliance with post-termination obligations and restrictive
covenants set forth in Section 6 of this Agreement (including its subparts),
Executive will be entitled to receive severance pay equal to Executive’s Base
Salary over an eighteen (18) month severance period which shall be paid in
substantially equal payments over 18 months pursuant to the payroll practices of
the Company, along with the pro-rated Managerial Bonus Plan payment for the year
in which Executive is terminated at the same time that the Company pays all
employees their annual bonuses (collectively the “Severance Payment”). In
addition, in the event a Change of Control occurs and Executive is terminated
without Cause on or within twenty-four (24) months of such a Change of Control
and Executive has otherwise satisfied the prerequisites to receipt of severance
set forth in this Section, Executive shall be entitled to the Severance Payment
except that the severance amount will be equal to Executive’s Base Salary over a
twenty-four (24) month period rather than eighteen (18) months of severance pay,
to be paid over 24 months pursuant to the payroll practices of the Company. The
following shall apply to Executive’s Severance Payment: (A) The Severance
Payment described above shall be made at the time and in the manner described;
(B) the time and manner of the Severance Payment that are not exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), by
reason of the regulatory exemptions for short-term deferrals and certain
separation pay plans shall not be modified except to the extent such
modification is permitted under Code Section 409A; and (C) no payments of
severance that are not exempt from Code Section 409A shall be paid during the
six month period following Executive’s separation from service and shall,
instead, be paid on the first day of the seventh month following Executive’s
separation from service to the extent such a delay is required to avoid a
violation of Code Section 409A. A “Change of Control” means:


(i)    a merger, amalgamation, arrangement, consolidation of the Company with or
into another entity, or any other corporate reorganization or other business
combination involving the Company (a "Business Combination"), if as a result of
such Business Combination more than 50% of the combined voting power of the
continuing or surviving entity's securities outstanding immediately afterwards
are owned by persons who were not shareholders of the Company immediately prior
to such Business Combination;


(ii)    the exercise of the voting power of all or any shares of the Company so
as to cause or result in the election of a majority of directors of the Company
who were not directors of the Company prior to such election;


(iii)    a tender offer, an exchange offer, a take-over bid or any other offer
or bid by an entity, person or group (other than the Company, or a wholly owned
subsidiary of the Company) which results in the ownership by such entity, person
or group of persons acting in concert of more than 50% of the issued and
outstanding voting shares of the Company; or


(iv)    the sale, transfer or disposition by the Company of all or
    substantially all of the assets of the Company.


(v)    An event will not constitute a Change of Control if its sole purpose is
to change the jurisdiction of the Company or to create a holding company,
partnership or trust that will be owned in substantially the same proportions by
the persons who held the Company's securities immediately before such event.
Additionally, a Change of Control will not be deemed to have occurred, with
respect to Executive, if Executive is part of a purchasing group that
consummates the Change of Control or, in the case of paragraph (ii) above,
Executive initiates the election of the new directors.


This paragraph in no way limits payments that may be due under Company sponsored
benefit plans.





--------------------------------------------------------------------------------







5.3    Definition of Cause. “Cause” means that Executive committed any of the
following acts and/or omissions:


(i)
failure or inability to perform the essential functions of Executive’s position
after written notice and thirty (30) days to cure;



(ii)
failure to cure a material breach of any of the terms of this Agreement after
written notice and thirty (30) days to cure;



(iii)
being charged with or convicted of a crime involving fraud, theft, embezzlement,
assault, battery or other violent act or another crime involving dishonesty,
violence or moral turpitude;



(iv)
declining to follow any significant and legal instruction from the Company after
written notice and thirty (30) days to cure;



(v)
failure to maintain or having suspended, revoked or denied any applicable or
necessary license, permit or professional designation, or where the Company has
reasonably determined that Executive’s involvement with AGS may have a negative
impact on AGS’s ability to receive or retain any of its licenses;



(vi)
intentionally declining or failing to follow any known rule or policy of the
Company, including as examples only, policies prohibiting discrimination or
harassment in the workplace and safety or health rules;



(vii)
violation or participation in a violation of a statute or regulation of a
federal, state or local government regarding gaming, safety, health, labor or
employment; or



(viii)
committing any act that constitutes a breach of a fiduciary duty or a duty of
loyalty.



5.4     Definition of Good Reason.    “Good Reason” means any of the following
acts:


(i)     a Change in Control (as defined in Section 5.2 above) if one or more of
the following occurs within twelve (12) months of such Change in Control (a)
Executive no longer reports to Chief Executive Officer David Lopez; or (b) a
material diminution of Executive’s duties; or


(ii)    a material diminution of Executive’s duties, title, reporting structure,
or Base Salary.


6.
RESTRICTIVE COVENANTS



6.1    Confidentiality; Work Product. The term “Confidential Information” as
used in this Agreement means all information disclosed, before or after the
execution of this Agreement, by Company to Executive, as well as any information
to which Executive has access or that is learned, generated or created by
Executive, whether alone or jointly with others. Confidential Information
includes, but is not limited to: (i) source code and programming information,
including proprietary wireless and portable computer technology software; (ii)
licensing and purchasing agreements; (iii) client lists and other client data,
supplier lists, pricing information and fee schedules; (iv) employment,
management and consulting agreements and other organization information; (v)
trade secrets and other proprietary business and management methods; (vi)
competitive analysis and strategies; (vii) all other technical, marketing,
operational, economic, business, management, or financial knowledge, information
or data of any nature whatsoever relating to the business of Company, which has
been or may hereafter be learned, generated, created, or otherwise obtained by
Executive, alone or jointly with others, whether in written, electronic, oral,
or any other form; and (viii) any extracts therefrom. Confidential Information
shall not include: (i) information that at the time of disclosure is publicly
available, or information which later becomes publicly available through no act
or omission of the Executive; (ii) information that Executive independently
developed without the use of Company’s Confidential Information; or (iii)
information disclosed to Executive by a third party





--------------------------------------------------------------------------------





not in violation of any obligations of confidentiality to the Company. Executive
agrees to only use Confidential Information for the purpose of performing his
duties for the company within the course and scope of employment and will make
no use or disclosure of the confidential Information, in whole or in part, for
any other purpose. Executive agrees to keep confidential all Confidential
Information and to preserve the confidential and proprietary nature of the
Confidential Information at all times. In the event that Executive is requested
or required by subpoena or court order to disclose any Confidential Information,
it is agreed that Executive will provide immediate notice of such request to
Company and will use reasonable efforts to resist disclosure, until an
appropriate protected order may be sought, or a waiver of compliance with the
provisions of this Agreement granted. Upon the termination of Executive’s
employment with Company for any reason, Executive shall return all Confidential
Information and Company property in his possession including, without
limitation, all originals, copies, translations, notes, or any other form of
said material, without retaining any copy of duplicates thereof, and promptly to
delete or destroy any and all written, printed, electronic or other material or
information derived from the Confidential Information.


6.2    Work for Hire. Executive understands and agrees that, to the extent
permitted by law, all work, papers, reports, documentation, drawings, images,
product ideas, service ideas, photographs, negatives, tapes and masters thereof,
computer programs including their source code and object code, prototypes and
other materials (collectively, “Work Product”), including without limitation,
any and all such Work Product generated and maintained on any form of electronic
media, that Executive generates, either alone or jointly with others, during
employment with Company will be considered a “work made for hire,” and ownership
of any and all copyrights in any all such Work Product will belong to the
Company. In the event that any portion of the Work Product should be deemed not
to be a “work made for hire” for any reason, Executive hereby assigns, conveys,
transfers and grants, and agrees to assign, convey, transfer and grant to
Company all of Executive’s right, title, and interest in and to the Work Product
and any copyright therein, and agrees to cooperate with Company in the execution
of appropriate instruments assigning and evidencing such ownership rights.
Executive hereby waives any claim or right under “droit moral” or moral rights
to object to Company’s copyright in or use of the Work Product. Any Work Product
not generally known to the public shall be deemed Confidential Information and
shall be subject to the use and disclosure restrictions herein.


6.3    Inventions. Executive hereby assigns and agrees to assign to Company all
of Executive’s right, title, and interest in and to any discoveries, inventions
and improvements (each an “Invention,” and collectively, “Inventions”), whether
patentable or not, that Executive makes, conceives or suggests, either alone or
jointly with others, while employed by Company. Any Invention that was made,
conceived or suggested by Executive, either solely or jointly with others,
within one (1) year following termination of employment with Company and that
pertains to any Confidential Information or business activity of Company will be
irrebuttably presumed to have been made, conceived or suggested in the course of
Executive’s employment and with the use of the time, materials or facilities of
Company. Any Invention not generally known to the public shall be deemed
Confidential Information and shall be subject to the use and disclosure
restriction herein.


6.4    Non-competition. While employed by the Company and for the Restricted
Period, Executive shall not (a) provide services that are the same as or similar
in function or purpose to the services Executive provided to the Company during
the Covered Period; or (b) provide such other services that are otherwise likely
or probable to result in the use or disclosure of Confidential Information; to a
business whose products and services include products and services offered by
the Company during the Covered Period (a “Competitive Business”) within any
jurisdiction or marketing area in which the Company or any of its subsidiaries
is doing business or has invested and established good will in demonstrating an
intent to do business during the Covered Period. Executives’ ownership of
securities of 2% or less of any publicly traded class of securities of a public
company shall not violate this Section. The “Restricted Period” shall be the
twelve-month period following the date of Executive’s termination of employment
with Company if termination occurs prior to September 1, 2021 and shall be the
six-month period following the date of Executive’s termination of employment
with Company if terminations occurs after September 1, 2021. The “Covered
Period” means the six (6) month period of time immediately preceding the
termination of Executive’s employment with Company. If Executive’s employment
terminates prior to September 1, 2021, Executive may elect to shorten the
Covered Period to six (6) months if Executive provides written notice of his
intent to compete with the Company waiving and relinquishing any right to
receive any additional severance





--------------------------------------------------------------------------------





payments provided for in Section 5.2 that would otherwise be due and payable to
Executive. In no event shall the Covered Period be less than six (6) months.


6.5    Non-solicitation. During the eighteen (18) month period following the
date of Executive’s termination of employment with Company (the
“Non-solicitation Period”), Executive shall not, directly or indirectly, (i)
solicit for employment any individual who is then an employee of the Company or
its subsidiaries or who was an employee of the Company or its subsidiaries
within the Covered Period (a “Covered Employee”), or (ii) contract for, hire or
employ any Covered Employee earning at least $100,000 in annualized base
compensation as of the Covered Employee’s most recent date of employment with
the Company. During the Non-solicitation Period, the Executive shall also not
take any action that could reasonably be expected to have the effect of
encouraging or inducing any employee, representative, officer or director of the
Company or any of its subsidiaries to cease his or her relationship with the
Company or any of its subsidiaries for any reason. In addition, during the
Non-solicitation Period, the Executive shall not, with respect to providing
services to a Competitive Business, solicit for business of, any person or
entity who is or was a customer of the Company or potential customer with whom
the Company had initiated contact, during the Covered Period.


6.6    Nondisparagement. At all times during Executive’s employment and
thereafter, Executive shall refrain from all conduct, verbal or otherwise, that
disparages or damages the reputation, goodwill, or standing in the community of
Apollo Management VIII, LP (“Apollo”), the Company or any of their respective
affiliates.


6.7    Remedies. The parties agree that the provision of this Section 6,
including its subparts (the “Covenants”) have been specifically negotiated by
sophisticated parties. Executive acknowledges and agrees that the Covenants are
reasonable in light of all of the circumstances, are sufficiently limited to
protect the legitimate interests of the Company and its affiliates, impose no
undue hardship on Executive, and are not injurious to the public, and further
acknowledges and agrees that Executive’s breach of the Covenants will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and that if the Company elects to prevent Executive from breaching such
provisions by obtaining an injunction against Executive, there is a reasonable
probability of the Company’s eventual success on the merits. Accordingly,
Executive consents and agrees that if the Executive commits any such beach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damages, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. In the event that the Covenants shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time, over too great a geographical area, or by reason of
being too extensive or vague in any other respect, they shall be interpreted to
extend only over the maximum period of time for which they may be enforceable
and/or over the maximum geographical areas as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they be
enforceable, all as determined by such court in such action.


6.8    Survival. The provision of this Section 6 and all of its subparts shall
survive termination of employment for any reason.


7.
ARBITRATION



The parties agree to resolve any disputes through arbitration in Las Vegas,
Nevada. This Section is governed by the Federal Arbitration Act, 9 U.S.C. § 1,
et seq., and applies to any dispute brought by either party arising out of or
related to Executive’s employment including termination of the employment. This
Section is intended to apply to the resolution of disputes that otherwise would
be resolved in a court of law. The following claims are excluded from coverage
by this Section: (1) claims for breach of Section 6, including any of its
subparts, seeking specific performance of or injunctive relief; (2) claims that,
as a matter of law, may not be subject to mandatory arbitration; and (3) claims
that may be adjudicated in small claims court.


Executive specifically acknowledges this provision requires the arbitration of
disputes between Executive and the Company and affirmatively agrees to be bound
by this provision.





--------------------------------------------------------------------------------







/s/ D.L.______Executive’s initials


8.    ATTORNEY FEES


The prevailing party is entitled to an award of attorney fees for litigation or
arbitration to enforce this Agreement.


9.
SURVIVAL



The provisions of Sections 6, 7, and 10 will survive termination of this
Agreement and remain enforceable.


10.
SEVERABILITY



The invalidity or unenforceability of any provision of this Agreement will in no
way affect the validity or enforceability of any other provisions or subparts.


11.
ASSIGNMENT AND SUCCESSORS



Neither this Agreement nor any of Executive’s rights or duties may be assigned
or delegated by Executive. This Agreement is not assignable by the Company
without the consent of Executive, except to a successor in interest or a
subsidiary of the Company.


12.
ENTIRE AGREEMENT, WAIVER AND OTHER



Except as set forth herein, this Agreement contains the entire agreement of the
parties and supersedes all previous agreements written or oral, express or
implied, covering the subject matter. No waiver or modification of any of the
provisions of this Agreement will be valid unless in writing and signed by the
party granting the waiver or modification. This Agreement may not be
supplemented except by an instrument in writing signed by both parties.


13.
GOVERNING LAW AND VENUE



This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada. Any legal suit, action or proceeding setting forth claims
excluded from coverage by Section 7 arising out of or relating to this Agreement
or Executive’s employment with Company shall be instituted in the courts of
(including federal courts located in) Clark County, Nevada, and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.




[SIGNATURE PAGE FOLLOWS]







































--------------------------------------------------------------------------------







DATED: November 5, 2018             AGS, LLC




By:    /s/ DAVID LOPEZ
David Lopez, CEO
                            


EXECUTIVE


DATED: November 5, 2018
/s/ SIGMUND LEE
SIGMUND LEE





